DETAILED ACTION
This Office action is in response to the Amendment filed on 28 February 2022.  Claims 10, 11, 13-15, 17-20, 22, 23, and 25-27 are pending in the application.  Claims 1-9, 12, 16, 21, and 24 have been cancelled. Claim 25 is newly submitted.

This application is a national stage application, filed under 35 U.S.C. 371 of  International Patent Application PCT/KR2018/005369.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In light of Applicant’s Amendment, the objections to claims 13 and 20-23 have been withdrawn.

Claim Rejections - 35 USC § 112(b)
In light of Applicant’s Amendment, the previous rejection of claims 13, 14, 22, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. However, a new rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, follows.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 has been amended to require “wherein the material powders in the mixing step contain yttrium in an amount of 0.79 to 3.94 wt%. However, claim 19 requires mixing material powders of a titanium source, yttrium oxide, and aluminum nitride. Since the claim requires the material powders to be a titanium source, yttrium oxide, and aluminum nitride, it is unclear if the titanium contained in the material powders is in addition to the titanium source, the yttrium oxide, and the aluminum nitride?  Because of the way in which the claim is written it is unclear what material powders are actually mixed in the fabrication of the ceramic heater.

                            Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 22, 23, 25, and 26 have been amended to require that the ceramic heater “is fabricated to have a” particular  characteristic. However, these claims do not further limit the method of independent claim 19 by reciting further processing steps or processing conditions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 13-15, 17-20, 22, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10, 11, 13-15, 17, 18, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an aluminum nitride body comprises 1 to 5% by weight of yttrium oxide (Y2O3), does not reasonably provide enablement for an aluminum nitride sintered body, “wherein the sintered body comprises yttrium in an amount of 0.79 to 3.94% by weight”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
Claims 19, 20, 22, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mixing material powders of a titanium source, yttrium oxide, and aluminum nitride, wherein the material powders in the mixing step contain yttrium , does not reasonably provide enablement for mixing material powders of a titanium source, yttrium oxide, and aluminum nitride, wherein the material powders in the mixing step contain yttrium in an amount of 0.79 to 3.94 wt%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent claim 10 has been amended to claim an aluminum nitride sintered body, “wherein the sintered body comprises yttrium in an amount of 0.79 to 3.94% by weight”.  Dependent claim 11 requires the yttrium contained in an amount of 2.36 to 3.94% by weight. Applicant’s originally-filed specification discloses that the sintered aluminum nitride body comprises 1 to 5% by weight of yttrium oxide (Y2O3) and 10-100 ppm by weight of titanium (Ti), see the Abstract, and the section of Applicant’s specification entitled “Technical Solution” on pages 2-3.  Accordingly, there is no support in Applicant’s specification for claiming that an aluminum nitride sintered body, “wherein the sintered body comprises yttrium in an amount of 0.79 to 3.94% by weight”.  Applicant is attempting to enlarge the scope of the claimed invention to include yttrium and something other, whereas Applicant’s originally-filed specification clearly discloses yttrium oxide. Applicant’s clearly disclose “an aluminum nitride sintered body contains 1 to 5% by weight of yttrium oxide (Y2O3), 10 to 100 ppm by weight of titanium (Ti), and the balance being aluminum nitride (AlN). There is no disclosure of yttrium being introduced into the sintered body via any other material other than yttrium oxide (Y2O3).  Furthermore, Applicant discloses that the yttrium oxide allows the aluminum nitride sintered body to have thermal conductivity at a certain level or higher, and the yttrium oxide functions to compensate for the thermal conductivity reduction caused by titanium addition, see the section of Applicant’s specification entitled “Aluminum nitride sintered body”.
Independent claim 19 has been amended to require the material powders in the mixing step to contain yttrium in an amount of 0.79 to 3.94 wt%. Dependent claim 20 requires the yttrium is contained in an amount of 2.36 to 3.94 wt%.  Applicant’s originally-filed specification discloses yttrium oxide (Y203) powder, titanium oxide (TiO2) powder, and excess aluminum nitride (AlN) powder are mixed together to prepare a mixed powder for the aluminum nitride sintered body, and that the aluminum nitride sintered body comprising 1 to 5 % by weight of 35 yttrium oxide (Y203), 10 to 100 ppm by weight of titanium 3(Ti) , and the balance of aluminum nitride (AlN). In Example 1, Applicant discloses that the total weight of a powder for a sintered aluminum nitride sintered body is  95% aluminum nitride, 1% yttrium nitride, and the balance of titanium oxide, see also Table !. There is no disclosure in Applicant’s originally-filed specification that “the material powders in the mixing step contain yttrium in an amount of 0.79 to 3.94 wt%”. Rather, Applicant’s originally-filed specification expressly discloses that yttrium oxide powder is used in the fabrication of the sintered aluminum nitride body.
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by the disclosure of an application as filed.  The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, Applicant’s disclosure clearly does not allow those of ordinary skill in the art to recognize that the Applicant invented what is now claimed. 
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, it is argued that Applicant has failed to convey with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed.  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  Applicant’s disclosure fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Response to Arguments
Applicant’s arguments with respect to claims 10, 11, 13-15, 17-20, 22, 23, and 25-27 have been considered but are moot in light of the new grounds of rejection. 
As noted in the rejection above, with respect to independent claim 10, there is no express support in Applicant’s specification for claiming that an aluminum nitride sintered body, “wherein the sintered body comprises yttrium in an amount of 0.79 to 3.94% by weight”.  Applicant is attempting to enlarge the scope of the claimed invention to include yttrium and some other material, whereas Applicant’s originally-filed specification clearly discloses yttrium oxide. Applicant’s clearly disclose “an aluminum nitride sintered body contains 1 to 5% by weight of yttrium oxide (Y2O3), 10 to 100 ppm by weight of titanium (Ti), and the balance being aluminum nitride (AlN). There is no disclosure of yttrium being introduced into the sintered body via any other material other than yttrium oxide (Y2O3).  Furthermore, Applicant discloses that the yttrium oxide allows the aluminum nitride sintered body to have thermal conductivity at a certain level or higher, and the yttrium oxide functions to compensate for the thermal conductivity reduction caused by titanium addition, see the section of Applicant’s specification entitled “Aluminum nitride sintered body”.
With respect to independent claim 19, there is no disclosure in Applicant’s originally-filed specification that “the material powders in the mixing step contain yttrium in an amount of 0.79 to 3.94 wt%”. Rather, Applicant’s originally-filed specification expressly discloses that yttrium oxide powder is used in the fabrication of the sintered aluminum nitride body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822